Case: 13-12662   Date Filed: 01/23/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-12662
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:00-tp-00142-KMM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                versus

CARMELO ROSADO-CURBELO,

                                                         Defendant-Appellant


                     ________________________

                           No. 13-12672
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:09-cr-20515-KMM-1
              Case: 13-12662     Date Filed: 01/23/2014    Page: 2 of 3


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

CARMELO ROSADO-CURBELO,

                                                                Defendant-Appellant.



                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                 (January 23, 2014)




Before PRYOR, FAY, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Carmelo Rosado-Curbelo appeals his 33-month (upward variance) sentence;

and his 18-month sentence imposed following the revocation of the supervised

release in two cases (although he raises no argument on appeal about his 18-month

sentence). In context of the record, the district court’s explanation for his 33-

month sentence, though brief, was adequate; and that sentence was procedurally
                                           2
              Case: 13-12662     Date Filed: 01/23/2014   Page: 3 of 3


reasonable. See United States v. Agbai, 497 F.3d 1226 (11th Cir. 2007). The

court’s 33-month sentence was also substantively reasonable in the light of the

record and the relevant sentencing factors identified in 18 U.S.C. §§ 3553(a) and

3853(e), particularly given Rosado-Curbelo’s problems with recidivism and with

adhering to the terms of his supervised release.

      AFFIRMED.




                                          3